FILED
                           NOT FOR PUBLICATION
                                                                            DEC 22 2015
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMEDEE GEOTHERMAL VENTURE I,                     No. 13-17508

              Plaintiff - Appellant,             D.C. No. 2:11-cv-02483-MCE-
                                                 DAD
 v.

LASSEN MUNICIPAL UTILITY                         MEMORANDUM*
DISTRICT,

              Defendant - Appellee.


                  Appeal from the United States District Court
                      for the Eastern District of California
             Morrison C. England, Jr., Chief District Judge, Presiding

                     Argued and Submitted December 7, 2015
                            San Francisco, California

Before: WARDLAW, W. FLETCHER, and MURGUIA, Circuit Judges.

      Amedee Geothermal Venture I (“AGVI”) appeals from the district court’s

order granting summary judgment to Lassen Municipal Utility District (“LMUD”)

on federal constitutional claims brought by AGVI against LMUD. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court held that LMUD is not subject to municipal entity liability

under Monell v. Department of Social Services, 436 U.S. 658 (1978), because there

was no evidence that LMUD’s Board of Directors (“Board”) voted to authorize a

change in the voltage of a power line serving AGVI’s geothermal power plant.

AGVI argues on appeal that the evidence shows that the voltage change was part of

a capital improvement plan presented to LMUD’s Board. Although we agree with

AGVI that there is a genuine issue of material fact as to whether LMUD could be

liable for any constitutional violation under Monell, the district court was correct in

its alternative holding that AGVI failed to show any constitutional violation.

      We find no Fourth Amendment violation in LMUD’s unilateral conversion

of the power line from 34.5 kilovolts (kV) to 12.47 kV. There is no authority

supporting AGVI’s argument that its asserted contractual right to a 34.5 kV power

line constitutes a property interest protected against seizure by the Fourth

Amendment. United States v. Jefferson, 566 F.3d 928 (9th Cir. 2009), which dealt

with a criminal defendant’s interest in the timely delivery of a package, does not

extend to this case. Moreover, AGVI has not offered evidence that LMUD’s

actions were motivated by an “administrative purpose”—for example, to conduct

an administrative inspection or other regulatory enforcement—that might implicate




                                           2
the Fourth Amendment. See United States v. Attson, 900 F.2d 1427, 1430 (9th Cir.

1990); see also Camara v. Mun. Ct., 387 U.S. 523, 535 (1967).

      AGVI’s Fourteenth Amendment procedural due process claim also fails.

AGVI may have waived this claim by not clearly asserting it in briefing on

summary judgment below. But even if the claim was adequately preserved, it fails

as a matter of law because AGVI has not shown a deprivation of property

cognizable under the Due Process Clause of the Fourteenth Amendment. AGVI

points to the statement in San Bernardino Physicians’ Services Medical Group v.

San Bernardino County, 825 F.2d 1404, 1407–08 (9th Cir. 1987), that “a contract

can create a constitutionally protected property interest” under the Due Process

Clause. Id. But San Bernardino went on to clarify that “not every interference with

contractual expectations” is a constitutional violation. Id. at 1408. AGVI’s asserted

right to a particular voltage “cannot sensibly be distinguished from . . . purely

material supply contracts” which do not give rise to property interests protected by

procedural due process under the Fourteenth Amendment. See id. at 1410. In any

case, a common law contract and/or tort action provides adequate process for

AGVI to challenge the alleged contractual breach. See Lujan v. G&G Fire

Sprinklers, Inc., 532 U.S. 189, 196 (2001).




                                           3
    LMUD’s Motion to Take Judicial Notice is DENIED as moot.

AFFIRMED.




                                   4